Title: David & Son to the American Commissioners, [16 January 1778]
From: David & Son
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


[Morlaix, January 16, 1778]
The Success of Baltimore John Nicols Master coming from Maryland is arrived here yesterday with 140 Hogsheads of tobacco. This vessel was destined for Nantes or Bordeaux, but having been chased by three Men of war without Colours and which we believe to be the three that saild last from Brest, the said Capt. taking advantage of the night got clear and is enterd safe into our Road. The farmers or rather their officers here offer him only as we are told 60 l.t. a hundred, a price far below those obtaind in other ports where there was no manufacture, and far from what we would get for it was it consignd to us.

We have been apprized of the Captain’s intending to embark for England in the port of Roscoff four leagues hence and at same time of his getting acquainted with an Englishman who lives here, a downright Loyalist in his heart as well as in his Words and who received some time ago an order from the Minister to leave this town but eluded it under pretext of sickness untill the month of May next.
In short this Man who has undertaken frequent Journeys to Roscoff is greatly suspected by everyone here of abusing the Confidence of the Captain (who does not know him and who has not been warn’d by anyone to be on his gaurd). [If] he should Come to the knowledge of anything that should be Kept a Secret, or when in England he should have him taken up, it would be very disagreeable especially if he was bearer of any letter. It would be proper that Mr. Deane should Write to the Captain, to be on his guard against this Man whose name is Walker without mentionning us to the said Captain; our Motifs are good though we are not sure whether our Suspicions be well or ill grounded, but Capt. Johnson taken Just on his leaving this has increasd them.
Extract of a Letter from Messrs. David & Son of Morlaix the 16th. January
 
Addressed: A Messieurs / Messieurs Franklin / & Deane / à Passy
Endorsed by Franklin: Advice conc. Walker Morlaix
